 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   CANDACE GEORGESON,                               Case No. 1:19-cv-00771-SAB

12                 Plaintiff,                         ORDER RE STIPULATION FOR AWARD
                                                      OF ATTORNEY’S FEES
13          v.
                                                      (ECF No. 18)
14   COMMISSIONER OF SOCIAL SECURITY,

15                 Defendant.

16

17         Candace Georgeson (“Plaintiff”) filed the complaint in this action on May 31, 2019.

18 (ECF No. 1.) On January 21, 2020, pursuant to the parties’ stipulation for voluntary remand

19 pursuant to 42 U.S.C. § 405(g), the Court entered judgment in favor of Plaintiff and against
20 Defendant. (ECF Nos. 15, 16, 17.) On March 9, 2020, the parties filed a stipulation for the

21 award of attorney’s fees in the amount of $2,534.84 pursuant to the Equal Access to Justice Act

22 (“EAJA”), without prejudice to the rights of counsel to seek attorney’s fees under 42 U.S.C. §

23 406, subject to the offset provisions of the EAJA. (ECF No. 18.)

24 ///

25 ///

26 ///
27 ///

28 ///


                                                  1
 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney’s fees pursuant to the EAJA in the amount of $2,534.84.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     March 9, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
